UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4257


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM ARNOLD WOODBERRY, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00292-NCT-1)


Submitted: December 17, 2018                                      Decided: January 3, 2019


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, Winston-Salem, North Carolina, for
Appellant. Terry Michael Meinecke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Arnold Woodberry, Jr., pled guilty, pursuant to a written plea agreement,

to distribution of crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).

The district court sentenced Woodberry to 46 months’ imprisonment and 3 years’

supervised release. Woodberry’s counsel has filed a brief under Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious grounds for appeal but

raising for our consideration whether Woodberry’s sentence is procedurally

unreasonable. We affirm.

       When reviewing the procedural reasonableness of a sentence, we apply an abuse

of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Diosdado-Star, 630 F.3d 359, 363 (4th Cir. 2011).             In determining procedural

reasonableness, we consider whether the district court properly calculated the defendant’s

advisory Sentencing Guidelines range, considered the 18 U.S.C. § 3553(a) (2012) factors,

analyzed any arguments presented by the parties, and sufficiently explained the selected

sentence. Gall, 552 U.S. at 51. “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on the record an

individualized assessment based on the particular facts of the case before it.” United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation marks omitted).

An extensive explanation is not required as long as the appellate court is satisfied “‘that

[the district court] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’” United States v. Engle, 592 F.3d
495, 500 (4th Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356 (2007))

                                            2
(alterations in original). However, the explanation should not be so brief that it requires

us “to guess at the district court’s rationale, searching the record for . . . any . . . clues that

might explain a sentence.” United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017); cf.

United States v. Carter, 564 F.3d at 329 (stating that “the Supreme Court’s recent

sentencing jurisprudence plainly precludes any presumption that . . . the district court has

silently adopted arguments presented by a party”).

       The district court provided a brief explanation that did not address the

nonfrivolous arguments put forward by Woodberry’s counsel and did not illustrate how

the court applied the § 3553(a) factors to Woodberry’s particular circumstances.

However, procedural sentencing error, including failure to adequately explain the chosen

sentence, is subject to review for harmlessness. United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010). “Under that standard, the government may avoid reversal only if it

demonstrates that the error did not have a substantial and injurious effect or influence on

the result,” such that “we can say with fair assurance that the district court’s explicit

consideration of the defendant’s arguments would not have affected the sentence

imposed.” United States v. Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (alterations and

internal quotation marks omitted). After reviewing the record, we conclude that any error

is harmless.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Woodberry, in writing, of the right to

petition the Supreme Court of the United States for further review.                If Woodberry

                                                3
requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Woodberry.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           4